FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          July 20, 2020
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
    ANTONE LAMANDINGO KNOX,

         Petitioner - Appellant,
                                                              No. 20-7016
    v.                                           (D.C. No. 6:19-CV-00052-RAW-KEW)
                                                              (E.D. Okla.)
    TOMMY SHARP, Warden,

         Respondent - Appellee.
                        _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY*
                     _________________________________

Before HARTZ, BALDOCK, and CARSON, Circuit Judges.
_________________________________

         Applicant Antone Lamandingo Knox, a pro se litigant in the custody of the

Oklahoma Department of Corrections (ODC), requests a certificate of appealability

(COA) to challenge the denial by the United States District Court for the Eastern District

of Oklahoma of his application for relief under 28 U.S.C. § 2241. See 28 U.S.C.

§ 2253(c)(1)(A) (requiring COA for state prisoner to appeal); Dulworth v. Jones, 496
F.3d 1133, 1135 (10th Cir. 2007) (“[A] state prisoner seeking to appeal the denial of

habeas relief in a § 2241 proceeding must obtain a COA to appeal.”). Because no




*
  This order is not binding precedent except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
reasonable jurist could debate the correctness of the district court’s decision, we deny a

COA and dismiss the appeal.

       A COA will issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

demonstration that . . . includes showing that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). In other

words, the applicant must show that the district court’s resolution of the constitutional

claim was either “debatable or wrong.” Id.

       Both Applicant’s application in district court and his brief in this court are

virtually incomprehensible. The district court went well beyond its duty to construe the

pro se pleadings liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), and read the

application as: (1) arguing that Applicant was improperly charged by the prison with

possessing a contraband cellphone; (2) arguing that he is being illegally restrained; and

(3) “complaining about his medications, injuries resulting from a stabbing, [denial of]

program participation, [denial of] legal research assistance, [denial of] free speech,

[denial of] equal protection, [] his placement in the disciplinary unit or H-Unit,” and the

handling of grievances unrelated to his cellphone misconduct. R. at 128. The district

court properly rejected the first claim because the misconduct charge was dismissed, no

disciplinary action was taken, and consequently there was no effect on the execution of

Applicant’s sentence. See Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir. 2000) (a


                                              2
§ 2241 application attacks “the execution of a sentence . . .” (internal quotation marks

omitted)). It likewise properly rejected the second claim because Applicant failed to

allege how his sentence was being executed unconstitutionally. And it properly rejected

the third set of claims because they had to be presented in a civil-rights complaint under

42 U.S.C. § 1983, not a habeas action, since they concern the conditions of confinement.

See McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (“A habeas

corpus proceeding attacks the fact or duration of a prisoner’s confinement and seeks the

remedy of immediate release or a shortened period of confinement. In contrast, a civil

rights action attacks the conditions of the prisoner’s confinement and requests monetary

compensation for such conditions.” (ellipsis and internal quotation marks omitted)).

       From what we can decipher in Applicant’s appellate brief, he presents no reasoned

challenge to the rulings by the district court and has apparently abandoned many of the

issues he raised below. See United States v. Abdenbi, 361 F.3d 1282, 1289 (10th Cir.

2004) (“The failure to raise an issue in an opening brief waives that issue.”). Also, it

appears that Applicant may be raising in this court some issues not raised below. To the

extent he does so, we decline to review them. See Rhine v. Boone, 182 F.3d 1153, 1154

(10th Cir. 1999) (“[W]e will generally not consider issues raised on appeal that were not

first presented to the district court.”).




                                             3
      No reasonable jurist could debate the correctness of the district court’s disposition

of Applicant’s application.

      We DENY a COA and DISMISS the appeal.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                            4